Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	This communication is in response to the amendment filed 11/22/2021. Claims 1, 10, and 11 have been amended. Claims 1-20 remain pending and have been examined.

Response to Arguments
A.	Applicant's arguments with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered but are not persuasive.
Applicant argues on page 10 that the claims do not recite an abstract idea because the newly added limitation of “stopping a payment for a claim related to at least one of the suspicious first candidate profiles” cannot be performed in the human mind. However, the claims are not presently construed as falling within the scope of a mental process as explained in Step 2A Prong 1 of the rejection below. 
Applicant further argues that, even if the claims were considered to recite a method of organizing human activity, the claims are not directed to that abstract idea based on the recitation of stopping the payment of a claim. Examiner respectfully disagrees. Applicant asserts that “[e]ach of the claims includes multiple limitations/steps that must be present/performed, which integrate the purported abstract idea into a practical application,” that the data analysis steps each “require specific steps to be taken so that a payment of a claim related to a suspicious candidate profile can ultimately be stopped,” and that the claims do not preempt the entire idea of stopping Alice Corp and Mayo. In the present case, reciting steps that fall within an abstract idea as part of performing the overall function of the claims, in this case stopping a payment, does not itself amount to an integration into a practical application. Under Step 2A Prong 2, additional elements are considered both individually and in the context of the claim as a whole to address the question of whether any additional element integrates the claim into a practical application. However, Applicant has not identified or argued any such additional limitations.
Applicant further argues starting on page 11 that the claims recite significantly more than an abstract idea under Step 2B, asserting that the claims use the residual subspace as part of the analysis while conventional techniques ignored this residual subspace. Examiner respectfully disagrees. Similarly to Step 2A Prong 2, Step 2B examines additional elements within the claims, individually and as part of the claim as a whole, to determine whether they amount to significantly more than the recited abstract idea. The limitation argued by Applicant falls entirely within the scope of the abstract idea rather than involving an additional element. The Court in Ultramercial, Inc v Hulu, LLC previously held that a novel element within the scope of a recited abstract idea is not sufficient,  “[w]e do not agree… that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete.” While the claims in Ultramercial did involve a novel or inventive concept as part of the abstract idea, the claims were nevertheless still held to not be directed to patent eligible subject matter. 


Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites “controls the processor to:…identifying a profile calculation window” in lines 4 and 7, which Examiner believes contains a typographical error intended to recite “controls the processor to”…identify a profile calculation window…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-10 are drawn to methods while claims 11-20 are drawn to a system, each of which is within the four statutory categories (i.e. processes and a machine). 

Step 2A(1)
Claim 1 recites, in part, performing the steps of:
receiving first healthcare data comprising first features of first candidate profiles;
identifying a profile calculation window;
creating a reference profile of the first healthcare data over the profile calculation window by dimensionally reducing the first features so the variance of the first features in a dimensionally-reduced representation is maximized, the reference profile comprising a normal subspace that contains a majority of the variance and a residual subspace that contains the remaining variance;
analyzing the residual subspace of the reference profile; 
detecting, based on the analyzed residual subspace, suspicious first candidate profiles, if any, based on a deviation of one or more first candidate profiles from the residual subspace of the reference profile; and
stopping a payment for a claim related to at least one of the suspicious first candidate profiles.

The above limitations recite a certain method of organizing human activity in the form of a commercial interaction, and therefore fall within the scope of an abstract idea. Fundamentally the above limitations recite processing health insurance claims and stopping payments on claims identified as suspicious, where the suspicious claims are identified by identifying the profile calculation window, creating a reference profile by dimensionally reducing the first features so the variance in a dimensionally-reduced representation is maximized and comprising a normal subspace that contains a majority of the variance and a residual subspace that contains the remaining variance, analyzing the residual subspace of the reference profile, and detecting suspicious first candidate profiles based on a deviation of one or more first candidate profiles from the residual subspace of the reference profile. MPEP 2106.04(a)(2)(II)(B) provides several examples of similar processes held to be commercial interactions, such as processing insurance claims and processing information through a clearing house for credit applications. 

Claim 10 recites, in part, performing the steps of:
receiving a first set of data comprising first features of at least one first candidate profile;
creating a reference profile of the first set of data over a profile calculation window by performing Principal Component Analysis (PCA) on the first features, the reference profile comprising a normal subspace that contains a first portion of principal components containing at least a majority of variance and a residual subspace that contains the remaining variance;
detecting, based on analyses of one or more of the first candidate profiles and the residual subspace, a deviation of one or more of the first candidate profiles from the reference profile;
identifying, one or more of the first candidate profiles as a fraudulent first candidate profile for those first candidate profiles associated with a deviation exceeding a threshold deviation;
determining transforms to the residual subspace of the reference profile; 
transforming, using the determined transforms, a second set of data; 
detecting, and based on analyses of one or more of the second candidate profiles and the transforms to the residual subspace, a deviation of one or more of the second candidate profiles from the transforms to the reference profile; 
identifying one or more of the second candidate profiles as a fraudulent second candidate profile for those second candidate profiles associated with a deviation exceeding a threshold deviation; and
stopping a payment for a claim related to the one or more second profiles identified as fraudulent second candidate profiles.



Claim 11 recites, in part, performing the steps of:
receiving first healthcare data comprising first plurality of first features of a plurality of first candidate profiles;
identifying a profile calculation window;
create a reference profile of the first healthcare data over the profile calculation window by dimensionally reducing the first plurality of features, the reference profile comprising a normal subspace that contains at least a majority of variance and a residual subspace that contains the remaining variance; 
detect, based on analyses of one or more of the first candidate profiles and the residual subspace, suspicious first candidate profiles, if any, based on a deviation of one or more first candidate profiles from the residual subspace of the reference profile;
wherein the detected deviation is representative of the one or more first candidate profiles having correlation with suspicious behavior, defining one or more suspicious first candidate profiles and is, as between the normal subspace and the residual subspace, based upon the set of dimensionally-reduced first features of the residual subspace; and
stop a payment for a claim related to at least one of the suspicious first candidate profiles.

The above limitations recite a certain method of organizing human activity in the form of a commercial interaction, and therefore fall within the scope of an abstract idea. Fundamentally the above limitations recite processing health insurance claims and stopping payments on claims identified as suspicious, where the suspicious claims are identified by identifying the profile window, creating the reference profile comprising a normal subspace that contains a majority of the variance and a residual subspace that contains the remaining variance by dimensionally reducing the first features, detecting suspicious first candidate profiles by analyzing the residual subspace and based on a deviation of one or more first candidate profiles from the residual subspace. MPEP 2106.04(a)(2)(II)(B) provides several examples of similar processes held to be commercial interactions, such as processing insurance claims and processing information through a clearing house for credit applications.

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claim 1 recites a first processor as performing the function of receiving the first healthcare data, a second processor as performing the function of identifying the profile calculation window, a third processor as performing the function of creating the reference profile, and a fourth processor as analyzing the residual subspace of the reference profile.

Claim 10 recites a processor as performing each of the claimed functions of receiving the first healthcare data, creating the reference profile, detecting the deviation of one or more of the first candidate profiles from the reference profile, identifying the one or more candidate profiles as fraudulent, determining the transforms to the residual subspace of the reference profile, receiving the second set of data, transforming the second set of data, detecting a deviation of one or more of the second candidate profiles from the transforms, and identifying one or more of the second candidate profiles as fraudulent.

Claim 11 recites a processor and a memory, where the memory is recited as storing computer program code and the processor is recited as performing each of the claimed functions of receiving the first healthcare data, identifying the profile calculation window, creating the reference profile, and detecting the suspicious first candidate profiles based on a deviation, which is 1) representative of the one or more first candidate profiles having correlation with suspicious behavior, defining one or more suspicious first candidate profiles and 2) is, as between the normal subspace and the residual subspace, based upon the set of dimensionally-reduced first features of the residual subspace, of one or more first candidate profiles from the residual subspace of the reference profile, 

Paragraphs 81 and 82 describe a computing device for performing the disclosed functions comprising RAM which stores computer-executable instructions and one or more CPUs which execute those instructions, and only describe each element generically. The recited memory and processors are therefore given their broadest reasonable interpretation as generic computer elements.
The use of generic computer elements such as processors and memory to implement functions within the abstract idea, such as processing functions and storing computer instructions, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their respective functions, and do not integrate the abstract idea into a practical application.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1, 10, and 11 only recite the first, second, third, and fourth processors, as well as the memory, as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)



Depending Claims
Claim 2 recites wherein the first healthcare data comprises at least one of healthcare provider data, healthcare beneficiary data, and healthcare claim data. These limitations fall within the scope of the abstract idea as set out above. 

Claim 3 recites wherein the detected deviation based on the analyzed residual subspace comprises a deviation level, and wherein the method further comprises, in response to the detected deviation level exceeding a threshold level, automatically flagging suspicious behavior of each suspicious first candidate profile. These limitations fall within the scope of the abstract idea as set out above.
Claim 3 additionally recites wherein the first, second, third and fourth processors are a same processor, and the same processor performing the function of automatically flagging the suspicious behavior.
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions one or more CPUs which execute those instructions, and only describe each element generically. The recited processor is therefore given its broadest reasonable interpretation as a generic computer element.
The use of a generic computer element such as a processor to implement data processing functions within the abstract idea, such as flagging the suspicious behavior, only amounts to 

Claim 4 recites determining respective costs associated with each of the suspicious first candidate profiles, combining the respective deviation levels and the respective costs to determine respective expected values of the detected suspicious behavior, and ranking each of the suspicious first candidate profiles based on the respective expected values. These limitations fall within the scope of the abstract idea as set out above.
Claim 4 additionally recites the same processor as performing the functions of determining the respective costs and combining the respective duration levels and the respective costs.
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions one or more CPUs which execute those instructions, and only describe each element generically. The recited processor is therefore given its broadest reasonable interpretation as a generic computer element.
The use of a generic computer element such as a processor to implement data processing functions within the abstract idea, such as determining the respective costs and combining the respective duration levels and the respective costs, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their respective functions. This limitation therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 5 recites calculating a deviation value of each of the detected deviations, and ranking each of the suspicious first candidate profiles based on the calculated deviation values. These limitations fall within the scope of the abstract idea as set out above.
Claim 5 additionally recites wherein the first, second, third and fourth processors are a same processor, and the same processor performing the function of calculating the deviation value of each of the detected deviations.
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions one or more CPUs which execute those instructions, and only describe each element generically. The recited processor is therefore given its broadest reasonable interpretation as a generic computer element.
The use of a generic computer element such as a processor to implement data processing functions within the abstract idea, such as calculating the deviation values, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their respective functions. This limitation therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 6 recites determining a basis for the ranking by calculating a normalized joint probability between a combination of categorical values within the first healthcare data to identify uncommon combinations. These limitations fall within the scope of the abstract idea as set out above.
Claim 6 additionally recites the same processor as performing the function of calculating the normalized joint probability.
one or more CPUs which execute those instructions, and only describe each element generically. The recited processor is therefore given its broadest reasonable interpretation as a generic computer element.
The use of a generic computer element such as a processor to implement data processing functions within the abstract idea, such as calculating the normalized joint probability, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their respective functions. This limitation therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 7 recites determining a basis for the ranking by identifying unusual numerical values within the first healthcare data, identifying uncommon categorical values within the first healthcare data, calculating a normalized joint probability between a combination of categorical values within the first healthcare data to identify uncommon combinations, and providing the ranking and the identified numerical values, the uncommon categorical values, and the identified uncommon combinations for additional healthcare analysis. These limitations fall within the scope of the abstract idea as set out above.
Claim 7 additionally recites the same processor as performing the functions of identifying the unusual numerical values within the first healthcare data, identifying the uncommon categorical values within the first healthcare data, and calculating the normalized joint probability.
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions one or more CPUs which execute those instructions, and only describe each 
The use of a generic computer element such as a processor to implement data processing functions within the abstract idea, such as identifying the unusual numerical values within the first healthcare data, identifying the uncommon categorical values within the first healthcare data, and calculating the normalized joint probability, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their respective functions. This limitation therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 8 recites wherein dimensionally reducing comprises performing Principal Component Analysis (PCA) on the first healthcare data. This limitation falls within the scope of the abstract idea as set out above.

Claim 9 recites determining transforms to the residual subspace of the reference profile, receiving second healthcare data comprising second features of second candidate profiles, transforming, using the transforms, the second healthcare data, comparing the transformed second healthcare data to the transforms to the residual subspace of the reference profile, and detecting, based on the comparing, suspicious second candidate profiles, if any, based on a deviation of one or more second candidate profiles from the transforms to the residual subspace of the reference profile. This limitation falls within the scope of the abstract idea as set out above.

As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions one or more CPUs which execute those instructions, and only describe each element generically. The recited processor is therefore given its broadest reasonable interpretation as a generic computer element.
The use of a generic computer element such as a processor to implement data processing functions within the abstract idea, such as determining the transforms to the residual subspace, receiving the second healthcare data, transforming the second healthcare data using the transforms, and comparing the transformed second healthcare data, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their respective functions. This limitation therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 12 recites determining a plurality of derived features from the first plurality of first features based on a preliminary analysis of the first healthcare data. This limitation falls within the scope of the abstract idea as set out above.

As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions comprising RAM which stores computer-executable instructions and one or more CPUs which execute those instructions, and only describe each element generically. The recited memory and processors are therefore given their broadest reasonable interpretation as generic computer elements.
The use of generic computer elements such as a processor and stored program code to implement data analysis functions within the abstract idea, such as determining the plurality of derived features, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their respective functions. These limitations do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 13 recites detect the suspicious behavior by determining a deviation level of each detected deviation, and in response to the deviation level exceeding a threshold level, automatically flag the suspicious behavior of each of the suspicious first candidate profiles. These limitations fall within the scope of the abstract idea as set out above.
Claim 13 additionally recites the processor executing the computer program code to perform the functions of detecting the suspicious behavior and automatically flagging the suspicious behavior.

The use of generic computer elements such as a processor and stored program code to implement data analysis functions within the abstract idea, such as detecting the suspicious behavior and automatically flagging the suspicious behavior, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their respective functions. These limitations do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 14 recites determining respective costs associated with each of the suspicious first candidate profiles, combining the respective deviation levels and the respective costs to determine respective expected values of the detected suspicious behavior, and ranking each of the suspicious first candidate profiles based on the respective expected values. These limitations fall within the scope of the abstract idea as set out above.
Claim 14 additionally recites the processor executing the computer program code to perform the functions of determining the respective costs, combining the respective deviation levels and the respective costs, and ranking each of the suspicious first candidate profiles.
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions comprising RAM which stores computer-executable instructions and one or more CPUs which execute those instructions, and only describe each element generically. The 
The use of generic computer elements such as a processor and stored program code to implement data analysis functions within the abstract idea, such as determining the respective costs, combining the respective deviation levels and the respective costs, and ranking each of the suspicious first candidate profiles, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their respective functions. These limitations do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 15 recites calculating a deviation value of each of the detected deviations and ranking each of the suspicious first candidate profiles based on the calculated deviation values. These limitations fall within the scope of the abstract idea as set out above.
Claim 15 additionally recites the processor executing the computer program code to perform the functions of calculating the deviation value of each of the detected deviations and ranking each of the suspicious first candidate profiles based on the calculated deviation values.
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions comprising RAM which stores computer-executable instructions and one or more CPUs which execute those instructions, and only describe each element generically. The recited memory and processors are therefore given their broadest reasonable interpretation as generic computer elements.
The use of generic computer elements such as a processor and stored program code to implement data analysis functions within the abstract idea, such as calculating the deviation 

Claim 16 recites determining a basis for the ranking by calculating a normalized joint probability between a combination of categorical values within the first healthcare data to identify uncommon combinations. These limitations fall within the scope of the abstract idea as set out above.
Claim 16 additionally recites the processor executing the computer program code to perform the function of determining the basis for the ranking.
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions comprising RAM which stores computer-executable instructions and one or more CPUs which execute those instructions, and only describe each element generically. The recited memory and processors are therefore given their broadest reasonable interpretation as generic computer elements.
The use of generic computer elements such as a processor and stored program code to implement data analysis functions within the abstract idea, such as determining a basis for the ranking by calculating a normalized joint probability between a combination of categorical values, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their respective functions. These limitations do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 17 recites determining a basis for the ranking by: identifying unusual numerical values within the first healthcare data, identifying uncommon categorical values within the first healthcare data, and calculating a normalized joint probability between a combination of categorical values within the first healthcare data to identify uncommon combinations, and providing the ranking and the identified numerical values, the uncommon categorical values, and the identified uncommon combinations for additional healthcare analysis. These limitations fall within the scope of the abstract idea as set out above.
Claim 17 additionally recites the processor executing the computer program code to perform the functions of determining a basis for the ranking by identifying the unusual numerical values, identifying the uncommon categorical values, and calculating the normalized joint probability, and providing the ranking and the identified numerical values, the uncommon categorical values, and the identified uncommon combinations for additional healthcare analysis. These limitations fall within the scope of the abstract idea as set out above.
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions comprising RAM which stores computer-executable instructions and one or more CPUs which execute those instructions, and only describe each element generically. The recited memory and processors are therefore given their broadest reasonable interpretation as generic computer elements.
The use of generic computer elements such as a processor and stored program code to implement data analysis functions within the abstract idea, such as identifying the unusual numerical values, identifying the uncommon categorical values, and calculating the normalized joint probability, and providing the ranking and the identified numerical values, only amounts to 

Claim 18 recites dimensionally reducing the plurality of features by performing Principal Component Analysis (PCA) on the healthcare data. These limitations fall within the scope of the abstract idea as set out above.
Claim 18 additionally recites the processor executing the computer program code to perform the function of dimensionally reducing the plurality of features by performing Principal Component Analysis (PCA) on the healthcare data. 
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions comprising RAM which stores computer-executable instructions and one or more CPUs which execute those instructions, and only describe each element generically. The recited memory and processors are therefore given their broadest reasonable interpretation as generic computer elements.
The use of generic computer elements such as a processor and stored program code to implement data analysis functions within the abstract idea, such as performing Principal Component Analysis (PCA) on the healthcare data, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their respective functions. These limitations do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 19 recites determining transforms to the residual subspace of the reference profile, receiving second healthcare data comprising a second plurality of second features of at least one second candidate profile, transforming, using the determined transforms to the residual space, the second healthcare data, comparing the transformed second healthcare data to the transforms to the residual subspace of the reference profile, and detecting, based on the comparison, suspicious second candidate profiles, if any, based on a deviation of one or more second candidate profiles from the transforms to the residual space of the reference profile. These limitations fall within the scope of the abstract idea as set out above.
Claim 19 additionally recites the processor performing the functions of determining the transforms to the residual subspace of the reference profile, receiving the second healthcare data comprising second features of second candidate profiles, transforming the second healthcare data using the transforms, and comparing the transformed second healthcare data to the transforms to the residual subspace of the reference profile.
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions one or more CPUs which execute those instructions, and only describe each element generically. The recited processor is therefore given its broadest reasonable interpretation as a generic computer element.
The use of a generic computer element such as a processor to implement data processing functions within the abstract idea, such as determining the transforms to the residual subspace, receiving the second healthcare data, transforming the second healthcare data using the transforms, and comparing the transformed second healthcare data, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their 

Claim 20 recites receiving an indication for adjusting the profile calculation window. These limitations fall within the scope of the abstract idea as set out above.
Claim 20 additionally recites the computer program code and processor outputting, for display, a user interface which receives the indication for adjusting the profile calculation window.
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions one or more CPUs which execute those instructions, and only describe each element generically. The recited processor is therefore given its broadest reasonable interpretation as a generic computer element.
Paragraph 41 of the specification describes presenting a user interface to a user for setting or selecting the profile calculation window, but does not provide further description of the user interface or the manner of presenting it.
The use of generic computer elements such as a processor to implement data processing functions within the abstract idea, such as outputting a user interface, and a user interface for receiving input from a user, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their respective functions. The above limitations therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.


Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Arkel et al (US Patent Application Publication 2015/0370978) discloses a system for healthcare claims processing, including canceling payment on a claim based on a determination that the claim is potentially fraudulent (see e.g. [131] and Fig 4).
Lin et al (US 9,189,623) discloses a system for detecting fraud which performs Principal Component Analysis on received medical claims data, determines a model based on selecting the eigenvectors corresponding to the K largest eigenvalues, and determines whether the received data is anomalous based on the residual error present after projecting the data vector to the normal eigenspace exceeding a threshold (see Column 3 line 65 – Column 4 line 65 and Column 5 lines 22-32).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626